Exhibit 99.2 Horwath Orenstein LLP DOCUCOM LIMITED PARTNERSHIP Financial Statements Year Ended October 31, 2005 Horwath Orenstein LLP AUDITORS' REPORT To the Partners of DocuCom Limited Partnership We have audited the balance sheet of DocuCom Limited Partnership as at October 31, 2005 and the statements of income, partners' capital and cash flow for the year then ended. These financial statements are the responsibility of the partnership's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these financial statements present fairly, in all material respects, the financial position of the partnership as at October 31, 2005 and the results of its operations and its cash flows far the year then ended in accordance with Canadian generally accepted accounting principles. Toronto, Ontario December 21, 2005CHARTERED ACCOUNTANTS 1 DOCUCOM LIMITED PARTNERSHIP Balance Sheet October 31, 2005 2005 2004 ASSETS CURRENT Accounts receivable $ 1,879,956 $ 2,288,165 Inventories 899,955 1,463,474 Prepaid expenses 47,569 42,045 Due from partners (Note 3) - 400,000 2,827,480 4,193,684 CAPITAL ASSETS (Note 4) 539,757 685,124 $ 3,367,237 $ 4,878,808 LIABILITIES AND PARTNERS' CAPITAL CURRENT Bank indebtedness (Note 5) $ 51,244 $ 1,406,898 Accounts payable and accrued liabilities 1,455,761 1,290,635 Current portion of obligations under capital lease - 73,190 Deferred income 637,003 560,954 Current portion of long term debt (Note 6) - 11,667 2,144,008 3,343,344 LONG TERM DEBT (Note 6) 200,000 339,722 2,344,008 3,683,066 PARTNERS' CAPITAL 1,023,229 1,195,742 $ 3,367,237 $ 4,878,808 APPROVED BY THE GENERAL PARTNER See the accompanying notes 2 DOCUCOM LIMITED PARTNERSHIP Statement of Income Year Ended October 31, 2005 2005 2004 SALES $ 13,396,833 $ 13,567,879 COST OF SALES 9,823,487 9,985,059 GROSS PROFIT 3,573,346 3,582,820 OPERATING EXPENSES (Schedule 1) Selling 1,502,288 1,638,141 General and administrative 1,334,049 1,374,169 Distribution 167,020 204,819 Financing 97,518 163,657 Amortization 75,886 224,337 3,176,761 3,605,123 NET INCOME (LOSS) $ 396,585 $ (22,303 ) See the accompanying notes 3 DOCUCOM LIMITED PARTNERSHIP Statement of Partners' Capital Year Ended October 31, 2005 2004 Balance Net Income Withdrawals 2005 Balance PARTNERS' CAPITAL $ 1,195,742 $ 396,585 $ (569,096 ) $ 1,023,229 $ 1,195,742 $ 396,585 $ (569,096 ) $ 1,023,229 See the accompanying notes 4 DOCUCOM LIMITED PARTNERSHIP Statement of Cash Flow Year Ended October 31, 2005 2005 2004 OPERATING ACTIVITIES Net income (loss) $ 396,585 $ (22,303 ) Item not affecting cash: Amortization 238,511 283,232 635,096 260,929 Changes in non-cash working capital: Accounts receivable 408,209 (6,029 ) Inventories 563,519 1,638,314 Accounts payable and accrued liabilities 165,126 (555,471 ) Deferred income 76,049 (38,277 ) Prepaid expenses (5,524 ) 19,433 Due from partners 400,000 (210,000 ) 1,607,379 847,970 Cash flow from operating activities 2,242,475 1,108,899 INVESTING ACTIVITY Purchase of equipment (93,144 ) (72,905 ) Cash flow used by investing activities (93,144 ) (72,905 ) FINANCING ACTIVITIES Reduction of bank indebtedness (1,355,654 ) (450,136 ) Repayment of long term debt (151,389 ) (11,667 ) Repayment of obligations under capital lease (73,190 ) (73,191 ) Partners' drawings (569,098 ) (501,000 ) Cash flow used by financing activities (2,149,331 ) (1,035,994 ) INCREASE IN CASH FLOW Cash - beginning of year CASH - END OF YEAR $ - $ - CASH FLOW SUPPLEMENTARY INFORMATION Interest paid $ 97,518 $ 163,657 See the accompanying notes 5 DOCUCOM LIMITED PARTNERSHIP Notes to Financial Statements Year Ended October 31, 2005 1.DESCRIPTION OF OPERATIONS DocuCom Limited Partnership ("the Partnership'') sells and services systems for the capture, storage and retrieval of document images using micrographic and digital technologies throughout Canada. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These financial statements, which have been prepared in accordance with Canadian generally accepted accounting principles, reflect the accounting policies set out below. Measurement uncertainty The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from these estimates. These estimates are reviewed periodically, and, as adjustments become necessary they are reported in earnings in the period in which they become known. Unincorporated business Since this business is unincorporated, the accompanying financial statements do not provide for taxes on income and do not include all the assets, liabilities, revenues or expenses of the partners. No provision has been made for salaries, interest or similar items accruing to the partners. Revenue recognition a) Sales are normally recognized when the products are shipped, at which time title passes to the customer. b) Revenue derived from the sale of service contracts is initially recorded as deferred revenue when billed. Billings commonly occur two months before the contract commences. Deferred revenue represents approximately two months worth of advance service billings. Inventories Inventories of finished goods and service parts are valued at the lower of cost or net realizable value, on a first-in first-out basis. (continues) 6 DOCUCOM LIMITED PARTNERSHIP Notes to Financial Statements Year Ended October 31, 2005 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Capital assets Capital assets are stated at cost less accumulated amortization. Capital assets are amortized over their estimated useful lives at the following rates and methods: Rental assets 3 years straight-line method Computer software 100% declining balance method Computer equipment 30% declining balance method Equipment 20% declining balance method Leasehold improvements 5 years straight-line method For assets acquired or brought into use during the year, other than rental assets, amortization is calculated at 50% of the full year's amortization. For rental assets, amortization is calculated from the month following that in which additions come into operation. During the year, the Partnership recorded amortization on capital assets of $238,511. $162,625 was included in cost of sales and $75,886 was included in operating costs. 3.DUE FROM PARTNER 2005 2004 Due from partner $ - $ 400,000 Amount due from partner is non interest bearing. 4. CAPITAL ASSETS Cost Accumulated amortization 2005 Net book value 2004 Net book value Rental assets $ 499,592 $ 234,958 $ 264,634 $ 411,606 Equipment 416,114 271,620 144,494 115,002 Computer equipment 566,972 439,362 127,610 155,091 Leasehold improvements 6,850 4,795 2,055 3,425 Computer software 1,801 837 964 - $ 1,491,329 $ 951,572 $ 539,757 $ 685,124 7 DOCUCOM LIMITED PARTNERSHIP Notes to Financial Statements Year Ended October 31, 2005 5. BANK INDEBTEDNESS The Partnership has available $1,400,000 (2004 - $2,000,000) credit facilities by way of a combination of: 1. Account overdraft which is due on demand and bearing interest at bank prime plus 1.25%. As of the year-end, $51,244 of the facility is utilized (2004 - $406,898). 2. Bank Acceptance which is renewable monthly, bearing interest at the bankers acceptance monthly rate with a 2.35% annual fee. As of the year-end, $0 of the facility is utilized (2004 - $1,000,000). The account overdraft and bankers acceptance are secured by a general assignment of book debts, a security agreement over inventories, a first ranking general security agreement over all assets, an assignment of fire insurance and the guarantees of two directors of the partner corporations aggregating $800,000. The credit facilities agreement requires maintenance of certain covenants, including a minimum current ratio of 1.15:1, a minimum net worth of $1,000,000 and a maximum debt to net worth ratio of 3.00:1. At the year-end, the Partnership is not in violation of any covenants. 6. LONG TERM DEBT 2005 2004 Revolving loan bearing interest at prime plus 1.25%, monthly interest payable at end of subsequent month. $ 200,000 $ 330,000 Term loan bearing interest at prime plus .75% per annum, repayable in monthly blended payments of $972. The loan matures on August 31, 2006 . 21,389 200,000 351,389 Less portion relating to interest on long term debt (11,667 ) $ 200,000 $ 339,722 The Partnership has available $500,000 demand revolving loan, for which the principal repayment terms are determined by a formula based on the net book value of rental assets. To the extent that 75% of the net book value of the rental assets exceed the loan outstanding, no principal repayments are required. Interest incurred on long term debt amounted to approximately $15,000. 7. GUARANTEE FOR PARTNER The Partnership has guaranteed the bank indebtedness of a partner to an amount not exceeding $300,000. Such a bank indebtedness bears interest at bank prime rate and is secured by a general assignment of the assets of the Partnership. 8 DOCUCOM LIMITED PARTNERSHIP Notes to Financial Statements Year Ended October 31, 2005 8. LEASE COMMITMENTS The Partnership is committed to the following future payments under operating leases for premises of $398,170, automobiles of $163,399, and equipment of $10,176: 2006 $ 231,865 2007 158,711 2008 135,118 2009 46,051 $ 571,745 9. FINANCIAL INSTRUMENTS Credit risk The Partnership's financial instruments consist of accounts receivable, bank indebtedness, accounts payable and accrued liabilities, and long term debt. The partnership is exposed to credit risk on accounts receivable from its customers. It has adopted credit policies which include the analysis of the financial position of its customers and the regular review of credit limits. Fair Value The fair value of these financial instruments approximate their carrying values due to their short-term maturity. The fair value of long-term debt approximate their carrying value as the instruments bear interest at current market rates. 9 DOCUCOM LIMITED PARTNERSHIP Schedule of Expenses Year Ended October 31, 2005 (Schedule 1) 2005 2004 SELLING Salaries, commissions and benefits $ 1,147,003 $ 1,226,303 Travel, automobile and meetings 226,880 214,743 Office and general 97,162 136,518 Advertising 31,243 60,577 $ 1,502,288 $ 1,638,141 DISTRIBUTION Salaries and benefits $ 158,146 $ 197,836 General and office 8,862 11,065 Freight (net of recoveries) 12 (4,082 ) $ 167,020 $ 204,819 GENERAL AND ADMINISTRATIVE Salaries, fees and benefits $ 361,821 $ 365,857 Rent and Occupancy 299,863 428,938 Travel, automobile and meetings 192,200 173,583 Office and general 190,843 209,344 Severance cost 147,925 25,639 Profit sharing 66,226 60,078 Legal, audit and professional fees 59,999 93,891 Public relations 15,172 16,839 $ 1,334,049 $ 1,374,169 AMORTIZATION Computer software $ 28,661 $ 153,012 Furniture and Fixtures 25,780 23,796 Computer equipment 20,075 28,960 Leasehold improvements 1,370 18,569 $ 75,886 $ 224,337 FINANCING Interest and bank charges $ 77,434 $ 124,421 Interest on capital lease 20,084 39,236 $ 97,518 $ 163,657 See the accompanying notes 10 Horwath Orenstein LLP DOCUCOM LIMITED PARTNERSHIP Financial Statements Year Ended October 31, 2006 Horwath Orenstein LLP AUDITORS' REPORT To the Partners of DocuCom Limited Partnership We have audited the balance sheet of DocuCom Limited Partnership as at October 31, 2006 and the statements of loss, partners' capital and cash flow for the year then ended. These financial statements are the responsibility of the partnership's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these financial statements present fairly, in all material respects, the financial position of the partnership as at October 31, 2006 and the results of its operations and its cash flows for the year then ended in accordance with Canadian generally accepted accounting principles. Toronto, Ontario December 20, 2006 Except for note 5, which is as of February 22, 2007 CHARTERED ACCOUNTANTS 1 DOCUCOM LIMITED PARTNERSHIP Balance Sheet October 31, 2006 2006 2005 ASSETS CURRENT Accounts receivable $ 1,897,230 $ 1,879,956 Inventories (Note 3) 203,272 899,955 Prepaid expenses 50,069 47,569 2,150,571 2,827,480 CAPITAL ASSETS (Note 4) 331,382 539,758 $ 2,481,953 $ 3,367,238 LIABILITIES AND PARTNERS' CAPITAL CURRENT Bank indebtedness (Note 5) $ 245,008 $ 51,244 Accounts payable and accrued liabilities 1,486,016 1,455,762 Deferred income 566,980 637,003 2,298,004 2,144,009 LONG TERM DEBT (Note 6) - 200,000 2,298,004 2,344,009 PARTNERS' CAPITAL 183,949 1,023,229 $ 2,481,953 $ 3,367,238 APPROVED BY THE GENERAL PARTNER See the accompanying notes 2 DOCUCOM LIMITED PARTNERSHIP Statement of Income Year Ended October 31, 2006 2006 2005 SALES $ 13,190,245 $ 13,396,833 COST OF SALES 10,093,973 9,823,487 GROSS PROFIT 3,096,272 3,573,346 OPERATING EXPENSES (Schedule 1) Selling 1,616,990 1,502,288 General and administrative 1,433,150 1,334,049 Distribution 187,195 167,020 Financing 75,453 97,518 Amortization 72,448 75,886 3,385,236 3,176,761 NET INCOME (LOSS) $ (288,964 ) $ 396,585 See the accompanying notes 3 DOCUCOM LIMITED PARTNERSHIP Statement of Partners' Capital Year Ended October 31, 2006 2005 Balance Net Loss Withdrawals 2006 Balance PARTNERS' CAPITAL (Note 7) $ 1,023,229 $ (288,964 ) $ (550,316 ) $ 183,949 $ 1,023,229 $ (288,964 ) $ (550,316 ) $ 183,949 See the accompanying notes 4 DOCUCOM LIMITED PARTNERSHIP Statement of Cash Flow Year Ended October 31, 2006 2006 2005 OPERATING ACTIVITIES Net income (loss) $ (288,964 ) $ 396,585 Items not affecting cash: Amortization 241,299 238,511 Provision for obsolete inventory 425,800 378,135 635,096 Changes in non-cash working capital: Accounts receivable (17,274 ) 408,209 Inventories 270,883 563,519 Prepaid expenses (2,500 ) (5,524 ) Accounts payable and accrued liabilities 30,254 165,126 Deferred income (70,023 ) 76,049 Due from partners 400,000 211,340 1,607,379 Cash flow from operating activities 589,475 2,242,475 INVESTING ACTIVITY Purchase of equipment (32,923 ) (93,144 ) Cash flow used by investing activity (32,923 ) (93,144 ) FINANCING ACTIVITIES Advances (repayment) of bank indebtedness 193,764 (1,355,654 ) Repayment of long term debt (200,000 ) (151,389 ) Partners' drawings (550,316 ) (569,098 ) Repayment of obligations under capital lease (73,190 ) Cash flow used by financing activities (556,552 ) (2,149,331 ) INCREASE IN CASH FLOW Cash - beginning of year CASH - END OF YEAR CASH FLOW SUPPLEMENTARY INFORMATION Interest paid $ 75,453 $ 97,518 See the accompanying notes 5 DOCUCOM LIMITED PARTNERSHIP Notes to Financial Statements Year Ended October 31, 2006 1. DESCRIPTION OF OPERATIONS DocuCom Limited Partnership ("the Partnership") sells and services systems for the capture, storage and retrieval of document images using micrographic and digital technologies throughout Canada. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Unincorporated business Since this business is unincorporated, the accompanying financial statements do not provide for taxes on income and do not include all the assets, liabilities, revenues or expenses of the partners. No provision has been made for salaries, interest or similar items accruing to the partners. Inventories Inventories of finished goods and service parts are valued at the lower of cost or net realizable value, on a first-in first-out basis. Capital assets Capital assets are stated at cost less accumulated amortization. Capital assets are amortized over their estimated useful lives at the following rates and methods: Rental assets 3 years straight-line method Computer software 100% declining balance method Computer equipment 30% declining balance method Equipment 20% declining balance method Leasehold improvements 5 years straight-line method For assets acquired or brought into use during the year, other than rental assets, amortization is calculated at 50% of the full year's amortization. For rental assets, amortization is calculated from the month following that in which additions come into operation. During the year, the Partnership recorded amortization on capital assets of $241,299 (2005- $238,511). $168,851 (2005 - $162,625) was included in cost of sales and $72,448 (2005- $75,886) was included in operating costs. Impairment of long-lived assets The Partnership reviews long-lived assets for impairment if events or changes in circumstances indicate that the carrying value may not be recoverable. When indicators of impairment in the carrying value of the assets exist, and the carrying value is greater than the net recoverable value, an impairment loss is recognized to the extent that the fair value is below the carrying value. Recoverability is measured by a comparison of the carrying amount of an asset to future undiscounted net cash flows expected to be generated by the asset. (continues) 6 DOCUCOM LIMITED PARTNERSHIP Notes to Financial Statements Year Ended October 31, 2006 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Revenue recognition a) Sales are normally recognized when the products are shipped, at which time title passes to the customer. b) Revenue derived from the sale of service contracts is initially recorded as deferred revenue when billed. Billings commonly occur two months before the contract commences. Deferred revenue represents approximately two months worth of advance service billings. Measurement uncertainty The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from these estimates. These estimates are reviewed periodically, and, as adjustments become necessary they are reported in earnings in the period in which they become known. 3.INVENTORIES 2006 2005 Finished goods $ 1,025,530 $ 1,386,201 Service parts 875,744 826,219 Subtotal 1,901,274 2,212,420 Obsolescence reserve - Equipment (845,936 ) (612,129 ) Obsolescence reserves - Parts (852,067 ) (700,336 ) $ 203,271 $ 899,955 During the year, the Partnership recorded a provision on obsolete inventory for $425,800 (2005 - $nil). The amount was included in the cost of sales. 7 DOCUCOM LIMITED PARTNERSHIP Notes to Financial Statements Year Ended October 31, 2006 4. CAPITAL ASSETS Cost Accumulated amortization 2006 Net book value 2005 Net book value Rental assets $ 494,497 $ 378,943 $ 115,554 $ 264,634 Equipment 415,069 299,578 115,491 144,494 Computer equipment 564,008 464,356 99,652 127,611 Leasehold improvements 6,850 6,165 685 2,055 Computer software 228,328 228,328 - 964 $ 1,708,752 $ 1,377,370 $ 331,382 $ 539,758 5. BANK INDEBTEDNESS The Partnership has available a $500,000 (2005 - $1,400,000) operating line by way of a combination of: 1. Account overdraft which is due on demand and bears interest at bank prime plus 1.25%. As of the year-end, $245,008 of the facility is utilized (2005 - $51,244). 2. Documentary letters of credit which is due on demand and bears interest at bank prime plus 1.25%. As of the year-end, $nil of the facility is utilized (2005 - $nil). 3. Letters of guarantee which have a maximum term of one year and is subject to a fee of 2.25% per annum. As of the year-end, $nil of the facility is utilized (2005 - $nil). The operating line is secured by a general assignment of book debts, a security agreement over cash, credit balances and deposit instrument, an assignment of all risk insurance, and the guarantees of two directors of the partner corporations aggregating $800,000. The credit facilities agreement requires maintenance of certain covenants, including a minimum current ratio of 1.15:1, a minimum net worth of $500,000 and a maximum debt to net worth ratio of 2.50:1. At the year-end, the Partnership was in violation of certain covenants. The bank has agreed to forbear the breach of the financial covenants on February 22, 2007. 6. LONG TERM DEBT 2006 2005 Revolving loan bearing interest at prime plus 1.25%, monthly interest payable at end of subsequent month. $ - 200,000 8 DOCUCOM LIMITED PARTNERSHIP Notes to Financial Statements Year Ended October 31, 2006 7.TRANSFER OF INTEREST BETWEEN LIMITED PARTNER AND GENERAL PARTNER On October 31, 2006, the Partnership's Limited Partner sold, transferred and assigned its interest to the Partnership's General Partner (DocuCom Imaging Solutions Inc.) for $1. As a consequence, the Partnership ceased to exist effective that date and its assets, liabilities and operation were assumed by DocuCom Imaging Solutions Inc. 8.LEASE COMMITMENTS The Partnership is committed to the following future payments under operating leases for premises of $312,457, automobiles of $136,083, and equipment of $1,830: 2007 $ 186,155 2008 170,387 2009 81,710 2010 12,118 $ 450,370 9. FINANCIAL INSTRUMENTS The Partnership's financial instruments consist of accounts receivable, bank indebtedness, accounts payable and accrued liabilities. The fair value of these financial instruments approximate their carrying values due to their short-term maturity. The Partnership is exposed to credit risk on accounts receivable from its customers. It has adopted credit policies which include the analysis of the financial position of its customers and the regular review of credit limits. 9 DOCUCOM LIMITED PARTNERSHIP Schedule of Expenses Year Ended October 31, 2006 (Schedule 1) 2006 2005 SELLING Salaries, commissions and benefits $ 1,256,465 $ 1,147,003 Travel, automobile and meetings 241,860 226,880 Office and general 82,453 97,162 Advertising 36,212 31,243 $ 1,616,990 $ 1,502,288 DISTRIBUTION Salaries and benefits $ 156,999 $ 158,146 Freight (net of recoveries) 21,705 12 General and office 8,491 8,862 $ 187,195 $ 167,020 GENERAL AND ADMINISTRATIVE Salaries, fees and benefits $ 669,734 $ 361,821 Rent and occupancy 305,693 299,863 Travel, automobile and meetings 177,988 192,200 Office and general 169,680 190,843 Profit sharing 53,814 66,226 Legal, audit and professional fees 39,930 59,999 Severance cost 16,087 147,925 Public relations 224 15,172 $ 1,433,150 $ 1,334,049 AMORTIZATION Furniture and fixtures $ 28,900 25,780 Computer software 22,248 28,661 Computer equipment 19,930 20,075 Leasehold improvements 1,370 1,370 $ 72,448 $ 75,886 FINANCING Interest and bank charges $ 51,557 77,434 Other interest 23,896 20,084 $ 75,453 $ 97,518 See the accompanying notes 10
